


C.K. Cooper & Company


October 25, 2012








CONFIDENTIAL




ROYALE ENERGY, INC.
7676 Hazard Center Drive, Ste. 1500
San Diego, CA  92108




Attention:  Mr. Stephen Hosmer


RE:  Proposed Placement


Dear Mr. Hosmer:


This letter agreement will confirm our understanding that C. K. Cooper &
Company, Inc. (“CKCC”) has been engaged to act as placement agent (the “Agent”)
to Royale Energy, Inc. (the “Company”) in a proposed placement of convertible
notes, and warrants (the “Securities”) by the Company (the “Transaction”).  The
term of this engagement shall extend from the date of execution of this
Agreement through November 15, 2012 (the “Termination Date”) with the option of
a 30-day extension upon the mutual agreement of CKCC and the Company.


The Securities will be offered to accredited investors (the “Investors”)
mutually agreed upon by the Company and the Agent.  The form, number, and price
of the Securities issued in the Transaction and the timing and closing of a
Transaction, if any, will be at the Company’s sole and unilateral
discretion.  The Company shall have the right to accept or reject investments
from any party at the Company’s sole and unilateral discretion.


In its capacity as placement agent, the Agent will, upon request:
 
·  
assist the Company in the preparation of materials for distribution to potential
Investors;

 
·  
solicit offers from potential Investors, assist the Company with structuring the
proposed offering terms, and participate in, and assist the Company with
negotiations in connection with the consummation of the Transaction; and

 
·  
Assist and coordinate the closing of the Transaction.

 


 
 
 
4 Park Plaza, Suite 1900, Irvine, California 92614
TEL: 949 477-9300 – FAX: 949 477-9211 -  TOLL-FREE 888 477-9301 –
administration@ckcooper.com
 

 
 

--------------------------------------------------------------------------------

 
Royale Energy, Inc.
October 25, 2012
Page 2 





 
The Company agrees to pay the Agent as compensation for their services under
this engagement a cash fee equal to 5.00% (the “Transaction Fee”) of the
aggregate gross proceeds received by the Company from the sale of Securities in
a Transaction that occurs on or prior to the Termination Date. The Transaction
Fee shall be due and payable on the closing of the Transaction, provided that
the Transaction shall have closed on or before the Termination Date, and shall
not be due or payable if the Company determines not to close any Transaction or
with respect to any sales of securities by the Company occurring after the
Termination Date.
 
Should the Agent determine to engage other qualified broker/dealers (“Soliciting
Dealers”) to assist in the distribution of any such Securities, it may, at their
discretion, re-allow any portion of the compensation due to the Agent hereunder
to such participating Soliciting Dealers.


In addition, the Company shall, promptly upon request and submission of
reasonable documentation to the Company, reimburse the Agent for all reasonable
and documented out-of-pocket expenses incurred in connection with the
Transaction (whether or not it closes), which expenses shall not exceed, in the
aggregate, $10,000 (including legal fees and expenses, if any) without the prior
written approval of the Company.


Nothing contained herein constitutes a commitment on the part of the Company or
the Agent to complete any Transaction and the Agent shall not have the power or
authority to bind the Company to any terms or conditions of a Transaction.  It
is understood and agreed that this letter agreement does not constitute a
commitment by the Company to offer, issue or sell any Securities or by the Agent
to purchase or underwrite the sale of any Securities.
 
The Company will furnish the Agent with such information and documents regarding
the Company and its business and financial condition (all such documents and
materials, including those documents and materials prepared for Investors, and
all information filed by the Company with the Securities and Exchange Commission
(the “SEC”) shall be, the “Information”) as the Agent reasonably believes
relevant and appropriate to perform its services under this letter
agreement.  The Company agrees to cooperate fully with the Agent in connection
with its engagement hereunder and agrees to commit such time and other resources
as are reasonably necessary or appropriate to secure reasonable and timely
success of the Transaction.  The Company authorizes the Agent to transmit to
qualified prospective Investors copies of any public information prepared by the
Company and any other information, as well as purchase agreements or other legal
documentation approved by the Company for use in connection with a
Transaction.  The Agent agrees not to provide any material non-public
information concerning the Company to any party unless (i) the party receiving
such information agrees, in a form acceptable to the Company, to maintain the
confidentiality of such information, and (ii) the Company consents thereto prior
to Agent providing any such material non-public information.
 
The Company recognizes and agrees that, in performing the services contemplated
herein, the Agent will be relying solely on the Information and that the
Information will not be independently verified by the Agent.  Accordingly, the
Company agrees that the Information, considered as a whole, will be complete and
accurate in all material respects and not misleading.  In addition, the Company
agrees that all information regarding the Securities, including any term sheet,
descriptions or other documentation, shall be complete and accurate in all
respects and not misleading.  The Company shall advise the Agent promptly if it
learns of any material inaccuracy, any omission of a material fact or any
misleading statement in the Information or the information regarding the
Securities.  The Company agrees that the Agent does not have any responsibility
for the accuracy or completeness of the Information; provided that the Company
and its counsel have approved all information or materials presented to
prospective Investors in advance.  Except as otherwise disclosed in the
Company’s reports and filings with the SEC,
 

 
 

--------------------------------------------------------------------------------

 
Royale Energy, Inc.
October 25, 2012
Page 3 



(i) the Company has timely filed all reports required to be filed under the
Securities Exchange Act of 1934, as amended (the “1934 Act”), and any other
material reports or documents required to be filed with the SEC in the last
twelve months, and (ii) all such reports and documents and any registration
statements or prospectuses filed under Securities Act of 1933, as amended (the
“Act”) complied, when filed, in all material respects with all applicable
requirements of the 1934 Act and the Act, respectively.
 
The Company and CKCC shall have the right to approve every form of written
communication from the Company or any parties acting on its behalf (including
CKCC) to any offeree or purchaser in connection with the offer and sale of the
Securities hereunder.  Neither the Company nor any parties acting on its behalf
(including the Agent) will offer or sell the Securities by any form of general
solicitation or general advertising, including, but not limited to, the methods
described in Rule 502(c) under the Act.
 
The Company and the Agent will conduct the offering and sale of the Securities
in a manner intended to qualify for the exemption from the registration
requirements of the Act provided by Section 4(2) thereof and Regulation D
thereunder and each will limit offers to sell, and solicitations of offers to
buy, the Securities to persons reasonably believed by them to be an “accredited
investor”, as that term is defined in Rule 501(a) under the Act.
 
The Company shall be responsible for compliance with the filing requirements of
the securities laws of states and other jurisdictions and shall make all filings
and take all other actions are required in connection with compliance with such
laws.  Neither the Company nor its affiliates will, directly or indirectly, make
any offer or sale of any of the Securities or any securities of the same or a
similar class as the Securities, in violation of registration and qualification
requirements under applicable Federal securities laws, state “blue sky” laws or
the securities laws of any other jurisdiction (collectively, the “Registration
Requirements”).  The Company has not engaged in any offering of its securities
that would jeopardize the availability of the Registration Requirements.
 
In the event the Company or the Agent delivers certain documents and information
relating to this engagement via electronic transmissions, the Company and the
Agent acknowledge and agree that the privacy and integrity of the electronic
transmissions cannot be guaranteed due to the possibility that third parties
could intercept, view or alter such electronic transmissions.  To the extent
that any documents or information relating to this engagement are transmitted
electronically, the Company and the Agent agree to release each other from any
loss or liability incurred in connection with the electronic transmission of any
such documents and information, including the unauthorized interception,
alteration, or fraudulent generation and transmission of electronic transmission
by third parties but excluding gross negligence and/or willful misconduct on the
part of the Company or the Agent.  Except for gross negligence and/or willful
misconduct by the Company or the Agent, the Company and the Agent will not be
liable for any ordinary, direct, indirect, consequential, incidental, special,
punitive or exemplary damages arising out of the foregoing, regardless of
whether the Company or the Agent have been apprised of the likelihood of such
damages occurring.
 
The Company agrees that all advice and any documents prepared or given by the
Agent in connection with its engagement hereunder is for the benefit and use of
the Company in connection with the services covered by this letter agreement and
that no such advice or documents shall be used for any other purpose or be
disclosed, reproduced, disseminated, quoted or referred to at any time, in any
manner or for any purpose, nor shall any public references to the Agent or the
documents be made by or on behalf of the Company, in each case without the
Agent’s prior written consent, which consent shall not be unreasonably withheld,
delayed, denied or conditioned.


The Company agrees that the Agent has been retained to act solely as placement
agent to the Company, and not as an advisor to or agent of any other person, and
that the Company’s engagement of the Agent is not intended to confer rights upon
any person not a party hereto (including stockholders,

 
 

--------------------------------------------------------------------------------

 
Royale Energy, Inc.
October 25, 2012
Page 4 



employees or creditors of the Company) as against the Agent or its affiliates,
or their directors, officers, employees or agents.  The Company acknowledges
that the Agent will act as an independent contractor under this letter agreement
and will not assume the responsibilities of a fiduciary to the Company or its
stockholders in connection with the performance of the services hereunder.


The Company acknowledges that CKCC is a full service securities firm engaged in
a broad range of securities activities and financial services, including
securities trading, investment management, financing and brokerage
activities.  In the ordinary course the Agent or its affiliates (i) may at any
time hold long or short positions, and may trade or otherwise effect
transactions, for the Agent’s own account or the accounts of customers, in debt
or equity securities of the Company or any other company that may be involved in
any proposed transaction and (ii) may at any time be providing or arranging
financing and other financial services to other companies that may be involved
in a competing transaction.  Further, the Agent acknowledges that it shall place
the Company’s securities on its “Restricted List” during the duration of this
engagement.


In addition, the Agent and its affiliates may from time to time perform various
investment banking and financial advisory services for other companies which may
have conflicting interests with the Company.  The Agent will not use or disclose
any confidential information of the Company obtained during its engagement
hereunder in connection with its representation of such companies and will not
disclose confidential information of such other companies to the Company.


The Company acknowledges that the Agent does not provide legal, tax or
accounting advice and that the Company confirms that it will rely on its own
independent advisors for such advice.


The Company and the Agent agree to the provisions with respect to the Company’s
indemnity of the Agent and other matters set forth in Schedule A, the terms of
which are incorporated herein in their entirety.


The Agent’s engagement hereunder may be terminated, prior to the Termination
Date, at any time by the Agent or the Company.  It is further understood that
upon termination, this letter agreement shall have no further force or effect,
except that any termination of the Agent’s engagement hereunder for any reason
shall not affect the Company’s obligations to provide indemnification as
provided in Schedule A hereto, and to reimburse expenses as set forth herein and
therein.  In the event that the Agent terminates this letter agreement, the
Agent shall not be entitled to any further payment resulting from this
engagement as set forth above.  In addition, provisions relating to the status
of the Agent as an independent contractor, the limitation on to whom the Agent
shall owe any duties, governing law, successors and assigns, and the waiver of
the right to trial by jury shall survive any termination of this letter
agreement.


This letter agreement, including all Schedules, and any rights, duties or
obligations hereunder may not be waived, amended, modified or assigned, in any
way, in whole or in part, including by operation of law, without the prior
written consent of, and shall inure to the benefit of and be binding upon the
successors, assigns and personal representatives of, each of the parties
hereto.  This letter agreement embodies the entire agreement and understanding
of the parties and supersedes all prior agreements and understandings relating
to the subject matter hereof.


The Company acknowledges that if the Transaction closes, the Agent may place
standard “tombstone” advertisements in mailings and financial and other
newspapers and journals at the Agent’s expense describing its services to the
Company for any publicly announced Transaction and use the Company’s logo,
provided that the Agent will not disclose, without the Company’s consent, the
size of the Transaction or proceeds received by the Company in such
advertisements unless such information is already publicly available.

 
 

--------------------------------------------------------------------------------

 
Royale Energy, Inc.
October 25, 2012
Page 5 





Schedule A to this letter agreement is an integral part of this letter agreement
and shall survive any termination or expiration hereof.  In case any provision
of this letter agreement shall be invalid, illegal or unenforceable, the
validity, legality and enforceability of the remaining provisions of this letter
agreement shall not in any way be affected or impaired thereby.  This letter
agreement and any claim or dispute of any kind or nature whatsoever arising out
or, or relating to, this letter agreement or the Agent engagement hereunder,
directly or indirectly (including any claim concerning advice provided pursuant
to this letter agreement), shall be governed by and construed in accordance with
the laws of the State of California, without regard to conflicts of law
principles.  Any rights to trial by jury with respect to any claim, action or
proceeding, directly or indirectly, arising out of, or relating to, this letter
agreement or the Agent engagement hereunder are waived by the Agent and the
Company.


We are pleased to accept this engagement and look forward to working with the
Company.  Please confirm that the foregoing is in accordance with your
understanding by signing and returning to us the enclosed duplicate of this
letter, which shall thereupon constitute a binding agreement.


 


 

   Very truly yours,    C. K. COOPER & COMPANY, INC.            By   /s/
Alexander G. Montano    Name:  Alexander G. Montano    Title:    Managing
Director

 
 



Accepted and agreed to as of the date first written above:


ROYALE ENERGY, INC.




By     /s/ Stephen M. Hosmer
    Name:     Stephen M. Hosmer
    Title:       Co-President & Co-CEO

 
 

--------------------------------------------------------------------------------

 

SCHEDULE A


INDEMNIFICATION




The Company agrees to indemnify the Agent, any controlling person of the Agent
and each of their respective directors, officers, employees, agents, affiliates
and representatives (each, an “Indemnified Party”) and hold each of them
harmless against any and all losses, claims, damages, expenses, liabilities,
joint or several (collectively, “Liabilities”) to which the Indemnified Parties
may become liable, directly or indirectly, arising out of or relating to the
engagement under the letter agreement to which this Schedule A is attached (the
“Letter Agreement”), unless it is finally judicially determined that the
Liabilities resulted from the gross negligence or willful misconduct of any
Indemnified Party.  The Company further agrees to reimburse each Indemnified
Party promptly upon written request and receipt of evidence reasonably
satisfactory to the Company for all reasonable expenses (including reasonable
attorneys’ fees and expenses) as they are incurred in connection with the
investigation of, preparation for, defense of, or providing evidence in, any
action, claim, suit, proceeding or investigation, directly or indirectly,
arising out of, or relating to, the engagement under the Letter Agreement,
whether or not pending or threatened and whether or not any Indemnified party is
a formal part to such proceeding; provided, however, that if it is finally
judicially determined that the Liabilities resulted from the gross negligence or
willful misconduct of any Indemnified Party, such Indemnified Party shall remit
to the Company any amounts reimbursed pursuant to this sentence.  The Company
also agrees that no Indemnified Party shall have any liability (whether direct
or indirect, in contract or tort or otherwise) to the Company or any person
asserting claims on behalf of or in right of the Company, directly or
indirectly, arising out of, or relating to, the engagement under the Letter
Agreement, unless it is finally judicially determined that such liability
resulted from the gross negligence or willful misconduct of such Indemnified
Party.  In the event that an Indemnified Party is requested or required to
appear as a witness in any action brought by or on behalf of or against the
Company or any affiliate of the Company, in which such Indemnified Party is not
named (and is not subsequently named) as a defendant, the Company agrees to
reimburse such party for all reasonable expenses incurred by it in connection
with such Indemnified Party’s appearing in preparing to appear as such a
witness, including, without limitation, the reasonable fees and disbursements of
its outside legal counsel.


An Indemnified Party shall promptly notify the Company in writing as to any
action, claim, suit, proceeding or investigation for which indemnity may be
sought, but the omission so to notify the Company will not relieve the Company
from any liability which it may have to any Indemnified Party hereunder to the
extent that it is not materially prejudiced as a result of such failure.  After
such notice to the Company, the Company shall be entitled to participate in, and
to the extent that it shall elect by written notice delivered to such
Indemnified Party promptly after receiving the aforesaid notice of such
Indemnified Party, to assume the defense thereof with counsel reasonably
satisfactory to such Indemnified Party to represent such Indemnified Party in
such action, claim, suit, proceeding or investigation and shall pay as incurred
the reasonable fees and expenses of such counsel related to such action,  claim,
suit, proceeding or investigation.  In any action, claim, suit, proceeding or
investigation, any Indemnified Party shall have the right to retain its own
separate counsel at such Indemnified Party’s own expense and not subject to
reimbursement by the Company; provided, however, that the Company shall pay as
incurred the reasonable fees and expenses of such counsel incurred in connection
with investigating, preparing, defending, paying, settling or compromising any
action, claim, suit, proceeding or investigation if (i) the parties to such
action, claim, suit, proceeding or investigation include both the Indemnified
Party and the Company; (ii) the use of counsel chosen by the Company to
represent both the Company and such Indemnified Party would present such counsel
with an actual or potential conflict of interest; or (iii) the Company shall
authorize the Indemnified Party to employ separate counsel (in addition to any
local counsel) at the expense of the Company.  The Company shall not, in
connection with any action, claim, suit, proceeding or investigation, be liable
for the fees and expenses of more than one separate law firm (in addition to any
local counsel) for all Indemnified Parties, and in the event that

 
 

--------------------------------------------------------------------------------

 

separate counsel is to be retained to represent one or more Indemnified parties,
such separate counsel shall be chosen by CKCC and the Indemnified Parties shall
be liable for the fees and expenses of such separate counsel.  The Company will
not be liable for any settlement, compromise or consent to the entry of any
judgment in action, claim, suit, proceeding, or investigation affected without
the prior written consent of the Company, which consent shall not be
unreasonable withheld, delayed, denied, or conditioned.


The Company agrees that, with CKCC’s prior written consent, it will not settle,
compromise or consent to the entry of any judgment in any claim, action, suit,
proceeding or investigation in respect of which indemnification could be sought
hereunder (whether or not CKCC or any other Indemnified Party is an actual or
potential party to such claim, action, suit, proceeding or investigation),
unless (a) such settlement, compromise, consent or termination includes an
unconditional release of each Indemnified Party from any liabilities arising out
of such claim, action, suit, proceeding or investigation, (b) such settlement
does not admit any wrongdoing by CKCC and (c) the parties agree that the terms
of such settlement shall remain confidential.


The Company and CKCC agree that if any indemnification or reimbursement sought
pursuant to the first paragraph of this Schedule A is for any reason unavailable
or insufficient to hold it harmless (except by reason of the gross negligence or
willful misconduct of an Indemnified Party) then, whether or not CKCC is the
person entitled to indemnification or reimbursement, the Company and CKCC shall
contribute to the Liabilities for which such indemnification or reimbursement is
held unavailable in such proportion as appropriate to reflect (a) the relative
benefits to the Company on the one hand and CKCC on the other hand, in
connection with the transaction to which such indemnification or reimbursement
relates or (b) if the allocation provided by clause (a) above is not available,
in such proportion as is appropriate to reflect not only the relative benefits
referred to in such clause (a), but also the relative fault of the parties as
well as any other relevant equitable considerations, provided, however, that in
no event shall the amount to be contributed by CKCC exceed the fees actually
received by CKCC under the Letter Agreement.


The rights of the Indemnified Parties referred to above shall be in addition to
any rights that any Indemnified Party may otherwise have.
 
 


 

